Case: 13-50874      Document: 00512592758         Page: 1    Date Filed: 04/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 13-50874                              April 10, 2014
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ALFREDO PADRON-STEELE, also known as Pete,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:00-CR-2084-7


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       Jose Alfredo Padron-Steele, federal prisoner # 12213-180, is serving a
total prison term of 262 months for his convictions in 2002 of one count of
conspiracy to possess with intent to distribute and four counts of possession
with intent to distribute marijuana. Padron-Steele moved in the district court
to unseal the wiretap application, affidavit, and order connected with the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50874    Document: 00512592758       Page: 2   Date Filed: 04/10/2014


                                 No. 13-50874

interception of a cell phone of an unindicted individual, the conversations from
which were introduced as evidence at his trial.
      The district court denied the motion, and when Padron-Steele moved for
leave to appeal in forma pauperis (IFP), the district court certified that his
appeal was not taken in good faith. By moving in this court for leave to proceed
IFP, as he now does, Padron-Steele challenges the district court’s certification
decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Padron-
Steele’s motion to amend his IFP motion is GRANTED.
      Padron-Steele argues that the district court abused its discretion in
denying his motion to unseal these documents as it violated his right of access
to judicial documents. There is a common law right of presumptive access to
judicial records, but that right is not absolute. S.E.C. v. Van Waeyenberghe,
990 F.2d 845, 848 (5th Cir. 1993). Moreover, Congress has expressly mandated
that wiretap applications and orders be sealed and that they “shall be disclosed
only upon a showing of good cause.” 18 U.S.C. § 2518(8)(b). The district court
weighed the competing interests involved, including the privacy of the
unindicted individual whose phone had been intercepted and the fact that
Padron-Steele had exhausted the direct and collateral review of his convictions
some seven years earlier, and it found no good cause to unseal the documents.
We perceive no abuse of discretion. See Van Waeyenberghe, 990 F.2d at 848.
      Because Padron-Steele has not shown that his appeal involves any
arguably meritorious issue, his IFP motion is DENIED. See Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983).     Because the appeal is frivolous, it is
DISMISSED. See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                       2